Title: From George Washington to Charles-Henri d’Arsac, chevalier de Ternay, 16 September 1780
From: Washington, George
To: Ternay, Charles-Henri d’Arsac, chevalier de


                        
                            
                            Sir
                            Head Quarters Bergen County 16th Sepr 1780 10 OClock A.M.
                        
                        I have this moment recd a letter of which the inclosed is a Copy.
                            It is possible that this may be the Fleet of Admiral Arbuthnot, and that the person who discovered them may have mistaken
                            his larger Frigates for ships of the line, but of this you will be able to form a judgment by the time this letter reaches
                            you—I will communicate any further intelligence which I may receive—I thought the present of too much importance to delay.
                            I have the honor to be Sir Yr most obt and hble Servt
                        
                        
                            
   General Formans letter of the 14 sepr.

                        
                        
                        
                            Chev. de Ternay
                            in his Absence the officer commanding the Fleet Newport.
                        


                    